Title: From Alexander Hamilton to Elias B. Dayton, 19 November 1799
From: Hamilton, Alexander
To: Dayton, Elias


          
            Sir,
            NY. Nor. 19th. 99
          
          I have received your letter of yesterday, and shall have attended carefully to the explanation which it gives.
          With respect to the waggon and horses, you will dispose of them as soon as possible, and pass the proceeds to the credit of the United States—
          With—
          Elias B. Dayton Esqr.
        